OFFICE    OF THE ATTORNEY GENERAL               OF TEXAS
                             AUSTIN
GROVER SELLERS
ATTORNEYGENEnrr



Honorable Bert Ford, kdmlnietrator
Texas Liquor Control Board
Austin, Texas
D8ar Sir:                         Oplniaa 80.




we quote an follawm




                            wea &wohibitad   Ln the

            *2..   16 it   neooaaat   to allegs    an4 prom    tha
                   arlglnaleloot
                               ien w tm           moot    rqourt,
                   aleotion in ridoh absolute pm%UbltiOrp
                   was estabU.@ha&,en& to ohranalof&aaUjr
                   p r slr o ut           o f a4bsoWUkt
                             th er 8a a lta                   l1 06-
                   ‘ticmu$,awhioh the sale of bsar anLJ had
                   baaa lsgallnced, and that lage4~izfng the
                   sale of all alaohollc  baveraWm hd
                   failed la a vota uptm the Ssmae aubaltted
                   to the people9
fioncuwbls
         Bert PxY%, page 2


        "3*   would there bs surfioient evld%mu to
                oyd that~the 861s of liquor1s uplawful
              EI a ahtnrlng   that   et a givein time an slso-
              .tlonbad bean ~suoaesnfully
                                        carried to
              prohibit the sale of all alcohollobev- '
              oragse, and that oubeoqwntly no,elaotlori
              had bean bald In this wxmty hevlng the
              effeot ot la&elizlngthe aale of liquor?*
          ‘&bilews have not toun4 innyappellate CoupI deoiofon
In point u on the qIlertlom3gmQlnmds4, we ba+s giran 0are;fUl.
~onaUara J on to the mme, and we hate raaohed tha foll~~#ring[
axloluaMr t
HonorableRet   Foxd, ps$e 3


wlth5.nthe co~urity.It ie OUP opinion that the legal .etatua
ot fob pr ocntuu (4%) beer was not altered bg the 1940
sladtlon;failure to legeli all liqUOrs    did not
                                                  =%$%%d
prohibit the sale, etc..of the beer, nhics had beon
by the 1939 sleotion.




                                  APFROVXD
                                  %y 8. 3,